Johnston, J.
(dissenting). In my view the plaintiffs are not entitled to the relief which they ask. While they had been named in a manner as the candidates of one of several conventions held in Wyandotte County, they had long before relinquished their claims as candidates and agreed to a reorganization of the Republican Party and to the nomination of another ticket. Dissensions had arisen in the Republican Party in that county. Two conventions had been held in the month of July, 1896, and two separate tickets had been *566brought out, each claiming to be the Republican ticket and that the other was not entitled to recognition. The Republican State Central Committee, which has supreme control over the party and the subordinate organizations within the party, took cognizance of the dissensions, and through its intervention it was agreed that there should be a reorganization of the party in that county; that the central committees claiming to exercise local control should be then and there dissolved; that a statutory primary election should be held under the supervision of the State Central Committee, the polls to remain open from 8 o’clock in the morning until 7 o’clock in the evening, at which a new central committee should be chosen and also candidates for the local offices, who should be regarded as the Republican ticket for that county. The agreement was in writing, signed by the candidates and by the officers and members of the several committees, all of whom stipulated that they would unite in the earnest support of the ticket chosen at the primary election. September 12, 1896, was fixed as the time for holding the primary election, due notice of the same was given, and the choice of a ticket was thus remitted to the Republican electors of the county. A ticket was chosen by an unquestioned majority over the plaintiffs who were voted for, and there is no claim of fraud in that election. The ticket then chosen has been recognized by the Republican State Central Committee as the Republican ticket of Wyandotte County and entitled to a place upon the ballot as such. It appears that according to party usage and precedent the Republican State Central Committee had authority to intervene in the settlement of the dispute and in the reorganization of the party. The plaintiffs submitted to' the *567authority of that committee and consented to relinquish their former claims and abide the decision of the people at the primary election. Their agreement having been acted upon, the election held, and the ticket named, they should not now be allowed to repudiate their agreement nor to defeat the choice made by the electors at the primary election. In a very similar case the Supreme Court of Missouri held that an agreement and submission by candidates under substantially similar circumstances as arose in the present case were binding on the candidates and precluded them from thereafter insisting upon their former status or rights as candidates. Chief Justice Sherwood, who pronounced the judgment of the Court, remarked that candidates could not claim the benefits of party organization and at the same time deny the obligatory force of reasonable party regulations, and that the course pursued was in the interest of order, fair dealing, and good government. The State, ex rel. O’Malley, v. Lesueur, 103 Mo. 253.
„ Another reason why the writ of mcmdamus should not issue is the fact that the tribunal provided by law for the decision of such questions has determined that the plaintiffs are not entitled to a place on the ballot as the nominees of the Republican Party. The Legislature recognized that questions would arise as to the regularity of party nominations and as to which one of several tickets was entitled to use the party designation, and in the interest of order and fairness provided tribunals to determine these questions. Objections or questions in relation to state or district nominations are to be considered and decided by a tribunal composed of the Secretary of State, Auditor of State and Attorney General, and as to county or township nominations by a tribunal composed of the *568County Clerk, Clerk of the District Court and County Attorney. In each of these tribunals there are officers authorized to administer oaths, and the statute provides that objections or questions to be raised shall only be heard upon notice which shall fix the time and place of the hearing. It is provided that their decisions, when made, shall be final. § 10, ch. 78, Laws of 1893. There can be little doubt that such a (Question as we have before us is included within the terms of the statute. In most of the States the inquiry of the tribunal is limited to objections, but lest a too restricted view should be taken in this respect our statute provides not only for objections to nominations, but for the consideration and decision of “other questions arising in relation thereto.” In Ohio, tribunals have been created for a similar purpose and their power has been broadened like our own, so that they consider and decide objections and other questions relating to nominations. Two conventions were there held by persons (Claiming to be representatives of the People’s Party and two tickets had beep nominated, each of which asked for a place upon the ballot as the People’s Party ticket. Objections being made a hearing was had before the proper tribunal, where it was decided that one of the tickets was regularly nominated and was entitled to be placed on the ballot as the People’s Party ticket. The decision of the tribunal is final there, as well as here ; but notwithstanding the importance and finality of the decision the Supreme Court of Ohio upheld the statute and the exercise of such power by the statutory tribunal, and further held that when the decision is made by that tribunal the courts are powerless to interfere. Chapman v. Miller, 52 Ohio St. 166. See, also, The State, ex. rel. O’Malley, v. Lesueur, supra; In re Redmond, *56925 N. Y. Supp. 381. Our statute is plain; and it seems to me that the power is plainly conferred, and that in this instance it was rightfully exercised.
It was urged that the power was liable to be abused because the officers designated as tribunals to determine these controversies are likely to be interested in the result of the election, but this consideration is entitled to very little weight. We cannot assume that they will act dishonestly or abuse the power that is confided in them. The judges of the courts have political opinions and are generally adherents of some of the political parties, but they are not for that reason relieved from the duty and responsibility of determining questions like these, however disagreeable the task may be. Questions of this character must be decided by some one, and it is for the Legislature to determine where that power shall be vested. The courts need not be concerned about the wisdom or policy of the legislation. We cannot disregard the legislative declaration because it may appear to us not to be the best policy, nor because, as has been suggested, the managers of political parties may sometimes be actuated by selfish or sinister motives. It has also been suggested that the exercise of the power would tend to strengthen party machinery and the domination of party leaders, but this case does not afford an illustration of such peril, as the steps that were taken were to depose the existing managers and committees and to submit to the Eepublican electors the question as to who should be their party leaders and candidates. All know that under our system of government the preliminary steps in elections and the choice of officers are carried on through the political parties, their organizations and representatives ; and necessarily there must be rules and regulations for their guidance and control. The *570important part which they take in state affairs does not rest upon mere usage or acquiesence, but is recognized in numerous statutes, and especially in those providing for primary elections to nominate candidates (ch. 115, Laws 1891), and in the Australian Ballot Law, which contains the provision which is now under consideration. The existence or control of political parties, however, does not necessarily interfere with the rights of the individual voter, who is at liberty to sever his party relations at any time and resume them again at will. New parties may be organized and new associations formed without limit. Besides, provision is made for the proposal of candidates and tickets by petitions, upon which only a few names are required. The ballot law contains some restrictions, but they are supposed and intended to be in the interest of a fair and honest expression of the will of the voters. It is true, as has been suggested, that before the enactment of that law any one might print and circulate as many kinds of ballots as he desired, but this policy was deemed to be unwise. It was sometimes used to mislead and defraud the voters, and hence the law was changed so that we have but a single ballot, prepared under the supervision of public officers and as the law directs. Each political party is entitled to have its ticket placed upon that ballot under the party designation, so that its adherents may intelligently vote for their party candidates. While other tickets may be brought out by dissatisfied or independent elements in a party, such elements have no right to borrow or misappropriate the party designation, as that would necessarily tend to confuse and deceive the voters. The People’s Party nominated a State ticket in Kansas the present year, and the persons named have been cer*571tilled, as the candidates of that party and are entitled to be placed upon the ballot under the heading of the People’s Party. Suppose another convention had been called by some of the same party in northern Kansas and another ticket had been named, and suppose another convention of the same.party should be held in southern Kansas, and another in western Kansas, and still another state convention should be held in some remote county by a few members of the People’s Party, and that each of these conventions should nominate a state ticket and ask to have it placed upon the ballot as the regular People’s Party ticket: would each ticket be entitled to a place on the ballot under the party designation, or could all be grouped together in one column under a single heading? To prevent abuses of this character the Legislature, intending that each party should only make a single nomination, provided a tribunal to determine, among other things, disputed questions in relation to nominations ; and that it has authority to determine which is the regular organization and entitled to use the party designation has heretofore been the accepted theory of the ballot law. It was so decided by the District Court of Shawnee County in a controversy over a congressional nomination about two years ago, and the power has been repeatedly exercised by both State and county officers. If these tribunals cannot determine questions like this, it would seem that nothing remains for their decision beyond the mere question of the form or the genuineness of the certificates. But that this was not the legislative purpose is shown by the provision which leaves the matter of form to the officer with whom they are filed. If the certificates are in apparent conformity with the law, they are deemed to *572be valid ; and the tribunal in question is only called when objections are made or other questions are raised in relation to the nomination. Evidently it was not the intention of the Legislature that this tribunal should be called to‘consider and decide mere matters-of form or as to the genuineness of the papers. In my view, it was intended that they should determine questions like the one before us; and the exercise of such power by them would tend to promote the purposes for which the ballot law has been enacted. The cases mentioned in the prevailing opinion, which it is claimed hold to a different view, are not based upon statutes like our own. As has already been noted, the Legislature in conferring power upon the tribunal has not confined it to mere objections, but-has extended it to “other questions ” in relation to the nominations. The power is lodged with important-officers in each tribunal, and, recognizing that legal questions would arise for decision, it is provided that the Attorney General shall be a member of the state tribunal and the County Attorney of the county tribunal. Instead of disposing of the questions arising in a summary way, which seems to be authorized by the statutes of some of the other States, these tribunals can only act upon the matters submitted to-them after due notice has been given to the interested parties. These notices fix the time and place when a hearing will be had, and there is time for a full presentation and deliberate consideration of the facts in controversy.